
	
		I
		111th CONGRESS
		1st Session
		H. R. 4117
		IN THE HOUSE OF REPRESENTATIVES
		
			November 19, 2009
			Mr. Arcuri (for
			 himself, Mr. Lee of New York,
			 Mr. Courtney, and
			 Mr. Holden) introduced the following
			 bill; which was referred to the Committee
			 on Agriculture
		
		A BILL
		To amend the Agricultural Adjustment Act to clarify that
		  the delivery of milk to a handler under a Federal milk marketing order occurs
		  when the raw milk is received at the producer’s farm, and the producer may not
		  be charged for transportation-related costs incurred by a handler after the raw
		  milk leaves the farm, and for other purposes.
	
	
		1.No imposition on milk
			 producers of transportation-related costs incurred by handlers after raw milk
			 leaves farmsSection 8c(5)(c)
			 of the Agricultural Adjustment Act (7 U.S.C. 608c(5)(C)), reenacted with
			 amendments by the Agricultural Marketing Agreement Act of 1937, is amended by
			 adding at the end the following new sentence: In addition, for purposes
			 of such paragraphs (A) and (B), the delivery by a producer or association of
			 producers of raw milk to a handler shall be deemed to occur when the raw milk
			 is received at the producer’s farm, whether directly by the handler or by a
			 transportation agent acting on behalf of the handler, and the producer may not
			 be charged for transportation-related costs, including hauling fees, stop fees,
			 and fuel surcharges, incurred by a handler or the transportation agent after
			 the raw milk leaves the farm..
		
